              Case 3:19-cv-03603-WHO Document 21 Filed 04/23/20 Page 1 of 2



1    DAVID L. ANDERSON, CSBN 149604
     United States Attorney
2    DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
3    Social Security Administration
     TINA L. NAICKER, CSBN 252766
4    Special Assistant United States Attorney
     160 Spear Street, Suite 800
5    San Francisco, California 94105
     Telephone: (415) 268-5611
6    Facsimile: (415) 744-0134
     E-Mail: Tina.Naicker@SSA.gov
7
     Attorneys for Defendant
8
9
10
11
                                       UNITED STATES DISTRICT COURT
12
                                    NORTHERN DISTRICT OF CALIFORNIA
13
14                                                          )   CIVIL NO. 3:19-cv-03603-WHO
     PAMELA WILLIAMS,                                       )
15                                                          )
                                                                JOINT STIPULATION AND
             Plaintiff,                                     )
16                                                          )   [PROPOSED] ORDER FOR
             vs.                                            )   EXTENSION OF TIME TO FILE
17                                                          )   CROSS-MOTION FOR SUMMARY
     ANDREW SAUL,                                           )   JUDGMENT AND RESPONSE TO
18                                                          )   PLAINTIFF’S MOTION FOR
     Commissioner of Social Security                        )
19                                                          )   SUMMARY JUDGMENT
             Defendant.                                     )
20                                                          )
21           IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record, that
22   the time for Defendant to respond to Plaintiff’s Motion for Summary Judgment be extended from April
23   22, 2020 to May 22, 2020. This is Defendant’s second request for extension. Good cause exists to grant
24   Defendant’s request for extension. Counsel for Defendant (Counsel) has not been feeling well and has
25   been out on intermittent sick leave. Counsel also had to take leave in mid-March to take care of her
26   elderly mother, who also was ill. Counsel is the primary caregiver for her mother.
27           In addition, Counsel also has over 100+ active social security matters, which require two more
28   dispositive motions until mid-June. Due to unexpected leave and heavy caseload, Counsel needs
     JS for Extension of Time and PO, Case No. 3:19-cv-03603-WHO                                       1
              Case 3:19-cv-03603-WHO Document 21 Filed 04/23/20 Page 2 of 2



1
     additional time to adequately review the transcript and properly respond to Plaintiff’s Motion for
2
     Summary Judgment. The parties further stipulate that the Court’s Scheduling Order shall be modified
3
     accordingly. Defendant makes this request in good faith with no intention to unduly delay the
4
     proceedings.
5
                                                     Respectfully submitted,
6
7    Dated: April 22, 2020                           /s/ Harvey Sackett
                                                     (*as authorized by email on April 22, 2020)
8                                                    HARVEY SACKETT
9                                                    Attorney for Plaintiff

10
11   Dated: April 22, 2020                           DAVID L. ANDERSON
                                                     United States Attorney
12                                                   DEBORAH LEE STACHEL
13                                                   Regional Chief Counsel, Region IX
                                                     Social Security Administration
14
15                                           By      /s/ Tina L. Naicker
                                                     TINA L. NAICKER
16                                                   Special Assistant U.S. Attorney
17                                                   Attorneys for Defendant

18
                                                        ORDER
19
20   APPROVED AND SO ORDERED:

21
22   DATED:_April 23, 2020                           _____________________________________
23                                                   THE HON. WILLIAM H. ORRICK
                                                     UNITED STATES DISTRICT COURT JUDGE
24
25
26
27
28
     JS for Extension of Time and PO, Case No. 3:19-cv-03603-WHO                                          2
